Citation Nr: 1131905	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  11-01 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to additional dependency compensation for a dependent spouse.


REPRESENTATION

Veteran represented by:	Michael Wishnie, Attorney


ATTORNEY FOR THE BOARD

P. Sorisio, Counsel



INTRODUCTION

The Veteran had active service from July 1988 to May 2000.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2010 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied the Veteran's claim for additional dependency benefits.

The June 2010 determination reflects that the Veteran is receiving additional compensation for one dependent, her child.  Thus, for clarity, the Board has characterized the issue on appeal as being for entitlement to additional dependency compensation for a dependent spouse.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)(1) (2010) because this case "involves interpretation of law of general application affecting other claims."  38 U.S.C.A. § 7107(a)(2) (West 2007).


FINDINGS OF FACT

1.  The Veteran's combined disability evaluation for VA compensation benefits is 80 percent.

2.  As of October 28, 2008, the State of Connecticut legally recognizes same sex marriages.

3.  The Veteran and R.H., who are both of the same sex, were legally married on May [redacted], 2010, in the State of Connecticut.

4.  The Veteran and R.H. were both residents of the State of Connecticut at the time of their marriage and this is a valid marriage under VA laws and regulations.

5.  R.H. is not a "spouse" for VA purposes.  
CONCLUSION OF LAW

The criteria for entitlement to additional dependency compensation for a dependent spouse have not been met.  38 U.S.C.A. §§ 101, 103, 1115 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.4, 3.50, 3.205 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to obtain additional VA dependency compensation benefits for her same-sex spouse, R.H.  She contends that her marriage is considered valid by the State of Connecticut and that Connecticut recognizes her spouse as a dependent.  See Notice of Disagreement, received June 11, 2010.  The Veteran also contends, via her attorney representative, that the denial of spousal benefits to a service-connected Veteran in a same-sex marriage violates the Fifth and Tenth Amendments to the U.S. Constitution.  See April 2011 Motion for Advancement on the Docket (Motion). 

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Pursuant to 38 C.F.R. § 3.159(b)(3), however, no duty to provide 38 U.S.C.A. § 5103(a) notice arises when, as a matter of law, entitlement to the benefit claimed cannot be established.  In this regard, the Board finds that the facts of this case are not in dispute, and the Veteran's representative has acknowledged the same.  See April 2011 Motion, p. 6 ("[t]he facts of this case are undisputed and BVA has no fact-finding role to play.").  Rather, the disposition of this appeal turns solely on the law.  As the facts are not in dispute, and the case involves a matter of law, any deficiencies under the VCAA duty to notify are rendered moot.  

In May 2011, the Veteran's attorney submitted additional, pertinent evidence to the Board, to include a license and certificate of marriage.  In the letter accompanying this evidence, it was noted that the Veteran "waives her right to referral of this evidence to the agency of original jurisdiction for review."  As such, the Board accepts the evidence into the record and will consider it in making this decision.  38 C.F.R. § 20.1304(c) (2010).  As noted, the facts of this case are uncontested and all evidence necessary for adjudication of this appeal is present in the claims file.   

In sum, no further analysis of the RO's compliance with VA's duties to notify and assist is warranted in the present case, as the claim is being denied as a matter of law.  

Legal Criteria and Analysis

The law provides that an additional amount of compensation may be payable for a spouse, child, and/or dependent parent, where a Veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C.A. § 1115 (West 2002 & Supp. 2011); 38 C.F.R. § 3.4(b)(2) (2010).  VA law defines a "spouse" as a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j).  38 U.S.C.A. § 101(31)(West 2002); 38 C.F.R. 
§ 3.50(a) (2010).  "Marriage" means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) 
(West 2002); 38 C.F.R. § 3.1(j) (2010). 

Under the General Statutes of Connecticut, no persons may be joined in marriage until both have complied with the provisions of sections 46b-24 to 46b-27, inclusive, and 46b-29 to 46b-33, inclusive, and have been issued a license by the registrar for the town in which the marriage is to be celebrated, which bears the certification of the registrar that the persons named therein have complied with the provisions of said sections.  CONN. GEN. STAT. § 46b-24(a) (2010).  Further, such license, when certified by the registrar, is sufficient authority for any person authorized to perform a marriage ceremony in Connecticut to join such persons in marriage, provided the ceremony is performed within the town where the license was issued and within a period of not more than sixty-five days after the date of application.  Id. § 46b-24(b).  Connecticut law also states that each person who joins any person in marriage shall certify upon the license certificate the fact, the time and place of the marriage, and return it to the registrar of the town where it was issued, before or during the first week of the month following the marriage.  Id. 
§ 46b-34.  

In Kerrigan v. Commissioner of Public Health, 957 A.2d 407, 482 (Conn. 2008), the Connecticut Supreme Court held that in accordance with state constitutional requirements, "same sex couples cannot be denied the freedom to marry."  

The undisputed facts of this appeal are as follows.  The Veteran is currently service-connected for carpal tunnel syndrome of the right hand, evaluated as 50 percent disabling, and carpal tunnel syndrome of the left hand, evaluated as 40 percent disabling, both effective November 4, 2005.  According to the record, the Veteran's combined evaluation for disability compensation is 80 percent.  In light of the criteria noted above, the Veteran is potentially eligible for additional dependency compensation for a spouse.  See 38 C.F.R. § 3.4(b)(2)(2010).

On a VA Form 21-686c, received at the Hartford RO on May 24, 2010, the Veteran noted her marriage to R.H. on May [redacted], 2010, in Norwich, Connecticut.  In the "Remarks" section of this document, the Veteran stated that she wanted to add her spouse to her service-connected disability allowance benefit.  In response to this request, the Hartford RO sent the Veteran a letter dated June 4, 2010, that denied the claim for additional compensation for a dependent spouse.  The letter stated that because the requirement of 38 C.F.R. § 3.50(a) (defining "spouse" for VA purposes) was not met, the claim was denied.  It noted that the Veteran was being paid for one dependent, her child.  In response to a timely Notice of Disagreement, the RO issued a Statement of the Case in November 2010 that denied the claim, again, because the requirement of 38 C.F.R. § 3.50(a) was not met.  A timely Substantive Appeal was received on January 11, 2011.  The Veteran did not request a Board hearing.  

The record reflects that the Veteran's gender is female.  See February 2000 Report of medical examination and corresponding report of medical history; March 2002 VA Form 21-526; Connecticut License and Certificate of Marriage.  The record also reflects that prior to May [redacted], 2010, the Veteran had never been married.  
See March 2002 VA Form 21-526; June 2008 VA Form 21-686c; and December 2008 VA Form 21-686c.  A Connecticut License and Certificate of Marriage reflects that the Veteran married R.H. on May [redacted], 2010 in Norwich, Connecticut.  See 38 C.F.R. § 3.205(a)(1)(2010).  The License and Certificate of Marriage also indicates R.H.'s gender is female.  Thus, the Veteran, a female, was legally married to R.H., a female, in Norwich, Connecticut, a state that, as noted, legally recognizes that "same sex couples cannot be denied the freedom to marry."  Kerrigan, 957 A.2d at 482.  Additionally, the License and Certificate of Marriage indicates that both the Veteran and R.H. were residents of Norwich, Connecticut at the time of the marriage.  Based on the above facts and Connecticut laws, the Board finds that the Veteran and R.H. have complied with the General Statutes of Connecticut for a valid marriage in that state and were legally married on May [redacted], 2010.  See, e.g., Connecticut License and Certificate of Marriage; Kerrigan, 957 A.2d at 482.  Therefore, this is a valid marriage under VA law.  38 U.S.C.A. § 103(c)
(West 2002); 38 C.F.R. § 3.1(j)(2010).  

However, VA law defines "spouse" as "a person of the opposite sex."   38 U.S.C.A. § 101(31)(West 2002); 38 C.F.R. § 3.50(a)(2010) (emphasis added).  Under the facts and controlling law, the Board must deny this claim for additional dependency compensation for a spouse because the requirement of 38 C.F.R. § 3.50(a) that a spouse be a person of the opposite sex has not been met.  In short, R.H. is not a "spouse" for VA purposes.  

The Board acknowledges the Veteran's and her representative's arguments that Connecticut recognizes her spouse as a dependent, but VA law does not.  In this regard, in addition to statutes enacated by Congress and controlling legal precedent, the Board's jurisdictional statute provides that the Board is bound by regulations of the Department, instructions of the Secretary, and the precedent opinions of the chief legal officer of the Department.  38 U.S.C.A. § 7104(c) (West 2007).  Thus, the Board is bound by the statutory and regulatory definitions of "spouse" previously noted, which does not support a finding of entitlement to additional dependency compensation for R.H. as a dependent spouse.  

The Veteran, through her representative, has also raised constitutional arguments, to include violation of the Fifth and Tenth Amendments to the U.S. Constitution, which the Board fully acknowledges.  See Smith (Morgan) v. Derwinski, 
2 Vet. App. 137, 141 (1992)(the Board is not free to ignore assertions made by a claimant in support of their appeal.).  Specifically, in an April 2011 Motion and a May 2011 letter, the Veteran set forth her contentions regarding the constitutionality of the definitions of marriage contained in 38 U.S.C.A. § 101(31), 1 U.S.C.A. § 7, and 38 C.F.R. § 3.50(a).  The Veteran argues that these statutes and regulation have illegally classified individuals on the basis of sex and sexual orientation thereby denying them of valuable property by way of VA benefits.  Her constitutional contentions also include denial of equal protection under the law, infringement on a fundamental right, and infringement by the Federal government upon the traditional governmental functions of the state in violation of the Tenth Amendment.  See May 2011 letter.

Initially, the Board recognizes that the United States Court of Appeals for the Federal Circuit has held that there is a property interest in entitlement to VA benefits.  See Cushman v. Shinseki, 576 F.3d 1290, 1298 (Fed. Cir. 2009) (holding that entitlement to benefits is a property interest protected by the Due Process Clause of the Fifth Amendment).  Notwithstanding the recognition of this property interest, the Board must deny the claim for additional dependency compensation for a dependent same-sex spouse as previously stated.  

The Board is aware of Congress' decree that "[t]he Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans."  38 U.S.C.A. § 511(a) (West 2002).  There are, however, limitations to this Congressional mandate.  In Johnson v. Robison, the United States Supreme Court noted the principle that adjudication of the constitutionality of congressional enactments has generally been thought beyond the jurisdiction of administrative agencies.  415 U.S. 361, 368 (1974) (citations omitted).  The United States Court of Appeals for Veterans Claims (Veterans Court) has also acknowledged this principle on a number of occasions.  See Saunders v. Brown, 
4 Vet. App. 320, 326 (1993) (citing Johnson) ("[i]t has generally been thought that the adjudication of the constitutionality of congressional enactments is 'beyond the jurisdiction of administrative agencies,' including the BVA"); see also Giantcaterino v. Brown, 7 Vet. App. 555, 557 (1995) (stating that the Board may express an opinion on a constitutional claim but it is not required to do so).  The Veterans Court has noted that administrative agencies are entitled to pass on constitutional claims, but are not required to do so.  Id. (citing Plaquemines Port v. Federal Maritime Comm'n, 838 F.3d 536, 544 (D.C. Cir. 1988)).  The critical role for the administrative agency is to ensure that the necessary factual development has been undertaken to help the court resolve the constitutional issue.   See id.  

In the instant case, as discussed, there are no factual matters in dispute.  Rather, the sole issue is a legal issue, which, also as discussed, is not supported under applicable law.  Regarding the remaining constitutional questions, in light of the above precedential case law, the Board declines to express an opinion as to the constitutional arguments regarding the statute and regulation at issue, as the Board has no jurisdiction to remedy the constitutional challenge.  Neither 38 U.S.C.A. 
§ 7104 (West 2002), which defines the jurisdiction of the Board, nor 38 U.S.C.A. 
§ 511(a) (West 2002), which defines the authority of the Secretary of VA, confers upon the Board jurisdiction to consider constitutional challenges to statutes enacted by Congress or implementing regulations promulgated by the Secretary.  Similarly, the Board does not have the jurisdiction or legal authority to ignore or rule unconstitutional a law, regulation or precedential decision of the General Counsel.  Hornick v. Shinseki, 24 Vet. App. 50, 52 (2010) ("The Board is 'bound in its decisions by the . . . precedent opinions of the chief legal officer of the Department.'" (quoting 38 U.S.C. § 7104(c))).  Notably, the jurisdiction of the Board is different than the jurisdiction of the Veterans Court, which is empowered by statute to make determinations regarding constitutional claims.  See 38 U.S.C.A. § 7261(a)(1), (a)(3)(B) (West 2002); see Raugust v. Shinseki, 23 Vet. App. 475, 479 (2010) (noting that the Court has jurisdiction to consider constitutional challenges to statutes and regulations).  The Board recognizes that such constitutional challenges must first be made at the agency level to build a factual record or to resolve the dispute on other grounds.  Ledford v. West, 136 F.3d 776 (Fed. Cir. 1998).  As set forth in this decision, the facts have been presented, and they are not in dispute.  
The Veteran, through her representative, recognizes that the Board lacks jurisdiction to decide the constitutional challenge, as set forth in the April 2011 Motion and May 2011 letter.  Those documents cite to a previously issued Board decision as support for the proposition that the Board does not have jurisdiction to decide constitutional questions.  Notably, decisions of the Board are not precedential, and the decision cited by the Veteran is not controlling in this case.  38 C.F.R. 
§ 20.1303 (2010).  Nevertheless, as outlined by the caselaw cited above, although the Board has the ability to express an opinion on a constitutional claim, the Board has no jurisdiction to remedy a constitutional challenge of a law that is binding on the Board.  Such challenge is more appropriate for the Veterans Court, which possesses the necessary jurisdiction for constitutional questions.  See 
38 U.S.C.A. § 7261(a)(1), (a)(3)(B) (West 2002).

In conclusion, for the reasons discussed, the Board finds no legal basis to support the Veteran's claim for additional dependency compensation benefits for her spouse, R.H., as R.H. is not a "spouse" as defined by VA law.  The Board acknowledges and is sympathetic to the arguments advanced by the Veteran, especially in light of her honorable service.  The Board also fully recognizes the sensitivity of the issue of same sex marriage, as well as the popular and political nature of this issue.  However, VA law governing the definition of "spouse" is clear and specific, and the Board is bound by that law.  As the disposition of this claim is based on the law, and not on the facts of the case, the benefit of the doubt doctrine does not apply and the claim must be denied based on a lack of legal merit under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (stating that where the law and not the evidence is dispositive, the claim should be denied because of the absence of legal merit or the lack of entitlement under the law).


ORDER

Entitlement to additional dependency compensation for a dependent spouse is denied.



____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


